PER CURIAM.
The opinion of Judge Hazel is especially directed toward the validity and infringement of the broadest claims of the two patents, viz., claim 1 of the machine patent and claim 3 of the process patent, and, upon that opinion we affirm the decree appealed from so far as it relates to such claims. Upon careful consideration, however, we are not entirely satisfied that the defendants infringe the other claims in issue, and consequently the scope of the decree must be curtailed.
*323The decree of the Circuit Court is modified by limiting its application to claim 1 of patent No. 711,986 and to claim 3 of patent No. 711,987, and as so modified is affirmed, with costs.